FOIA CONFIDENTIAL TREATMENT REQUESTED

Confidential Materials omitted and filed separate with the Securities and
Exchange Commission

Triple asterisks denote omissions

Exhibit 10.1

LICENSE AGREEMENT

by and between

ATHENEX, INC.

and

CHONGQING TAIHAO PHARMACEUTICAL CO LTD

December 30, 2018



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

Confidential Materials omitted and filed separate with the Securities and
Exchange Commission

Triple asterisks denote omissions

 

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS

     3  

ARTICLE II GRANT OF RIGHTS

     7  

ARTICLE III DEVELOPMENT AND COMMERCIALIZATION; REGULATORY MATTERS

     8  

ARTICLE IV PAYMENTS AND STATEMENTS

     9  

ARTICLE V REPRESENTATIONS AND WARRANTIES

     12  

ARTICLE VI PATENT MATTERS

     13  

ARTICLE VII CONFIDENTIALITY AND PUBLICITY

     14  

ARTICLE VIII TERM AND TERMINATION

     15  

ARTICLE IX INDEMNIFICATION; LIMITATIONS OF LIABILITY

     16  

ARTICLE X MISCELLANEOUS

     18  

 

2



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

Confidential Materials omitted and filed separate with the Securities and
Exchange Commission

Triple asterisks denote omissions

 

THIS LICENSE AGREEMENT (this “License Agreement”) is made as of December 30,
2018 (the “Effective Date”), by and between Athenex, Inc., a company organized
and existing under the laws of the State of Delaware and having its principal
office at Conventus Building, 1001 Main Street, Suite 600, Buffalo, New York,
14203 (“Licensor” or “Athenex”) and Chongqing Taihao Pharmaceutical Co Ltd, a
company organized and existing under the laws of China and having its principal
office at C—5 #105 C-5, Er Lang Chuang Ye Road, Jiulongpo District, Chongqing,
China (“Licensee” or “Taihao” and together with Licensor, the “Parties” and each
individually, a “Party”).

B A C K G R O U N D:

WHEREAS, Licensor owns or controls the Intellectual Property in the Compound,
and is developing the Compound for oncology and other indications; and desires
to grant Licensee and its sublicensee an exclusive license to Commercialize the
Licensed Products for use in the Field in the Territory;

WHEREAS, Licensee, its Affiliates and sublicensee have experience in marketing,
promotion, sale and distribution of pharmaceutical products in the Territory;

WHEREAS, each Party is willing to enter into this License Agreement and Licensor
agrees to grant the license contemplated hereby on the terms and conditions set
forth herein.

NOW, THEREFORE, in consideration of the mutual representations, warranties and
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1. Meanings. Unless specifically set forth to the contrary herein, the
following terms, whether used in the singular or plural, shall have the
respective meanings set forth below:

(a)    “Act” means the United States Food, Drug, and Cosmetic Act of 1938, as
amended, and the rules and regulations promulgated thereunder, or any successor
act, as the same shall be in effect from time to time.

(b)    “Affiliate” means with respect to a Party (i) any corporation or business
entity of which more than fifty percent (50%) of the securities or other
ownership interests representing the equity, the voting stock or general
partnership interest are owned, controlled or held, directly or indirectly, by a
Party; (ii) any corporation or business entity which, directly or indirectly,
owns, controls or holds more than fifty percent (50%) (or the maximum ownership
interest permitted by law) of the securities or other ownership interests
representing the equity, voting stock or general partnership interest of a
Party; (iii) any corporation or business entity of which, directly or
indirectly, an entity described in the immediately preceding subsection (ii)
controls or holds more than fifty percent (50%) (or the maximum ownership
interest permitted by law) of the securities or other ownership interests
representing the equity, voting stock or general partnership interest of such
corporation or entity; or (iv) any corporation or business entity of which a
Party has the right to acquire, directly or indirectly, more than fifty percent
(50%) of the securities or other ownership interests representing the equity,
voting stock or general partnership interest thereof.

 

3



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

Confidential Materials omitted and filed separate with the Securities and
Exchange Commission

Triple asterisks denote omissions

 

(c)    “Business Day” means any calendar day, except that if an activity to be
performed or an event to occur falls on a Saturday, Sunday or a day which is
recognized as a national holiday in the place of performance of an applicable
activity or occurrence of an applicable event, then the activity may be
performed or the event may occur on the next day that is not a Saturday, Sunday
or nationally recognized holiday.

(d)    “Calendar Quarter” means for each Calendar Year, each of the three
(3) month periods ending on March 31, June 30, September 30 and
December 31; provided, however, that (i) the first Calendar Quarter of any
period specified under this License Agreement shall extend from the commencement
of such period to the end of the first complete Calendar Quarter thereafter; and
(ii) the last Calendar Quarter shall end upon the expiration or termination of
this License Agreement.

(e)    “Calendar Year” means, for the first Calendar Year of the Term, the
period commencing on the Effective Date and ending on December 31, 2019, and for
each successive year thereafter, the period beginning on January 1 and ending
twelve (12) consecutive calendar months later on December 31.

(f)    “CFR” means the United States Code of Federal Regulations.

(g)    “Claims” has the meaning set forth in SECTION 6.3(a).

(h)    “Clinical Trials” means any clinical studies of a Licensed Product
conducted on humans.

(i)    “Commercialize” or “Commercialization” means promotion, marketing, sale,
supply, import, export and distribution of Licensed Products, including any
educational or pre-launch activities.

(j)    “Commercially Reasonable Efforts” means exerting such efforts and
employing such resources as would normally be exerted or employed by a Party for
its other drug candidates and pharmaceutical products of a comparable stage of
development and commercial potential.

(k)     “Compound” means Src/tubulin inhibitor, KX-01, also known as KX2-391.

(l)     “Control” means possession of the ability to grant the rights and
licenses as provided for herein without violating the terms of any agreement or
arrangement with any Third Party.

(m)    “Data” means any and all research data, pharmacology data, preclinical
data, clinical data, chemistry, manufacturing and control (“CMC”) data,
technical information and/or all other similar information and documentation.

(n)    “Develop” or “Development” means those activities undertaken with respect
to the Compounds or Licensed Products which are devoted to the progression of a
potential pharmaceutical product in clinical studies and any other activities
directed toward quality issues, publication, Regulatory Approval, formulation,
production or CMC of the Compounds or Licensed Products.

 

4



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

Confidential Materials omitted and filed separate with the Securities and
Exchange Commission

Triple asterisks denote omissions

 

(o)    “Dollar” or “$” means the lawful currency of the United States.

(p)    “Effective Date” has the meaning given in the preamble.

(q)    “Field” means the treatment of actinic keratosis and oncology indications
in humans.

(r)     “Improvements” means all inventions, modifications, improvements and
Know-How, patentable or otherwise, made, created, developed, conceived or
reduced to practice by or on behalf of a Party and/or any of its Affiliates
during the Term, including without limitation developments in the manufacture,
formulation, ingredients, preparation, presentation, means of delivery or
administration, dosage, indication, methods of use or packaging and/or sale of
the Compound or Licensed Products.

(s)    “Infringement” has the meaning set forth in SECTION 6.3(a)

(t)    “Intellectual Property” means Patent Rights, Know-How, copyrights and
works of authorship, Proprietary Information and all other intellectual property
rights (except for trademarks, trade names and other source indicators),
including any Improvements thereto.

(u)    “Investigational New Drug Application” means an investigational new drug
application described in 21 CFR §312.23, obtained for purposes of conducting
Clinical Trials in accordance with the requirements of the Act and the
regulations promulgated thereunder, or the similar or equivalent application or
approval under applicable Laws in another country, including all supplements and
amendments thereto relating to the use of the Compound or Licensed Product.

(v)    “Licensee Indemnified Parties” has the meaning set forth in Section 10.1.

(w)    “Licensed Products” means any topical or oral Products that contain the
Compound.

(x)    “Know-How” means all proprietary information and technology, including
trade secret information, developments, discoveries, methods, techniques,
formulations, Data, and other information, whether or not patentable, and any
Improvements thereto.

(y)    “Law” means all laws, statutes, rules, regulations, treaties, ordinances
and other pronouncements of any governmental authority having the binding effect
of law.

(z)     “Losses” means any and all damages, awards, deficiencies, settlement
amounts, defaults, assessments, fines, dues, penalties (including penalties
imposed by any governmental authority), costs, fees, liabilities, obligations,
losses, lost profits and expenses (including court costs, interest and
reasonable fees of attorneys, accountants and other experts) awarded or
otherwise paid or payable to Third Parties.

(aa)    “Net Sales” means the gross sales amount of Licensed Products invoiced
to Third Parties by Licensee and its Affiliates, less the following deductions
(to the extent included in such gross sales amount):

(i)    quantity and/or cash discounts therefor;

 

5



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

Confidential Materials omitted and filed separate with the Securities and
Exchange Commission

Triple asterisks denote omissions

 

(ii)    customs, duties, sales and similar taxes;

(iii)    amounts allowed or credited by reason of rejections, return of goods
(including as a result of recalls, market withdrawals and other corrective
actions), and retroactive price reductions or allowances specifically
identifiable as relating to a Licensed Product including allowances and credits
related to inventory management or similar agreements with wholesalers;

(iv)    (d) amounts incurred resulting from government (or any agency thereof)
mandated rebate programs in the Territory;

(v)    Third Party rebates, patient discount programs, administrative fees and
chargebacks or similar price concessions related to the sale of a Licensed
Product;

(vi)    bad debt recognized by Licensee for accounting purposes as not
collectible;

(vii)    the expenses for insurance, freight, packing, shipping and
transportation;

(viii)    sample costs incurred during the pre-marketing activities;

(ix)    commissions paid to agents or distributors to secure tender offers or
other purchases by local authorities; and

(x)    as agreed by the Parties, such agreement not to be unreasonably withheld,
any other specifically identifiable amounts included in a Licensed Product’s
gross sales amount that were or ultimately will be credited and that are similar
to those listed above.

All such discounts, allowances, credits, rebates and other deductions shall be
fairly and equitably allocated to the Licensed Product, and, to the extent
applicable, other products or services of Licensee or its Affiliates such that
the Licensed Products do not bear a disproportionate portion of such deductions.
For the avoidance of doubt, Net Sales shall not include sales by Licensee to its
Affiliates for resale; provided that, if Licensee sells a Licensed Product to an
Affiliate for resale, then the Net Sales calculation shall include the amounts
invoiced by such Affiliate to Third Parties on the resale of a Licensed Product.
For purposes of this License Agreement, “sale” shall not include transfers or
other distributions or dispositions of a Licensed Product, at no charge, for
regulatory purposes, clinical trials, samples, free products or in connection
with patient assistance programs or other charitable purposes or to physicians
or hospitals for promotional purposes. A Licensed Product shall be considered
“sold” only when billed or invoiced.

(bb)    “New Drug Application” means a new drug application or biologics license
application filed in accordance with 21 CFR § 315.50 21 or CFR § 601.2 (as
applicable) in the United States, or any similar application filed in any of the
countries in the Territory under applicable Laws in such country for the
approval for the marketing of a pharmaceutical or biological product, together
with all subsequent submissions.

(cc)     “Patent Rights” means all rights, existing as of the Effective Date, in
any patents, patent applications, certificates of invention, or applications for
certificates of invention and any

 

6



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

Confidential Materials omitted and filed separate with the Securities and
Exchange Commission

Triple asterisks denote omissions

 

supplemental protection certificates, together with any extensions,
registrations, confirmations, reissues, substitutions, divisions, continuations
or continuations-in-part, reexaminations or renewals thereof, including methods
of development, manufacture, formulation, preparation, presentation, means of
delivery or administration, dosage, packaging, sale or use thereof.

(dd)     “Phase II Clinical Trial(s)” means a Clinical Trial that is intended to
initially evaluate the effectiveness of a Licensed Product in subjects or that
would satisfy the requirements of 21 CFR § 312.21(b), or its equivalent.

(ee)    “Phase III Clinical Trial(s)” means a pivotal Clinical Trial, the
results of which could be used to establish safety and efficacy of a Licensed
Product as a basis for Regulatory Approval or that would satisfy the
requirements of 21 CFR § 312.21(c), or its equivalent.

(ff)     “Proprietary Information” means any and all scientific, clinical,
technological, technical, regulatory, marketing, financial, commercial
information, and any other non-public information whether communicated in
writing, orally or by any other means, including Know-How and Data.

(gg)    “Regulatory Approval” means approval by the relevant Regulatory
Authority of a New Drug Application or other similar application, health
registration, common technical document, regulatory submission, notice of
compliance and any other license or permit required to be approved for the
supply, manufacture, use, storage, distribution, import, export, transport,
promotion, marketing and sale of a Licensed Product in a country, region or
other regulatory jurisdiction.

(hh)    “Regulatory Authority” means any governmental authority in a country,
region or other regulatory jurisdiction that regulates the supply, manufacture,
use, storage, distribution, import, export, transport, promotion, marketing and
sale of a Licensed Product.

(ii)    “SEC” means the United States Securities and Exchange Commission and any
successor agency having substantially the same functions.

(jj)    “Term” has the meaning set forth in Section 8.1(a).

(kk)     “Territory” means Mainland China, excluding Hong Kong, Macau and
Taiwan.

(ll)    “Third Party” means a person or entity who or which is neither a Party
nor an Affiliate of a Party.

ARTICLE II

GRANT OF RIGHTS

SECTION 2.1. License Grant by Licensor. Subject to the terms of this License
Agreement, Licensor, on behalf of itself and its Affiliates, hereby grants to
Licensee an exclusive (even as to Licensor and its Affiliates), sub-licensable
right and license throughout the Territory under Licensor’s Intellectual
Property in the Compound to Commercialize the Licensed Products in the Field.
Any Affiliates or sublicensees of Licensee exercising any rights of Licensee
under this License Agreement must be located within the Territory. With respect
to sales to Third Party distributors or other parties purchasing Licensed
Products for resale, Licensee shall use Commercially Reasonable Efforts to
restrict such resales to within the Territory.

 

7



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

Confidential Materials omitted and filed separate with the Securities and
Exchange Commission

Triple asterisks denote omissions

 

SECTION 2.2. Retained Rights; No Implied Licenses. All rights not specifically
granted to Licensee hereunder are reserved and retained by Licensor. Nothing in
this Agreement shall be deemed to constitute the grant of any implied license or
other right to any Party, except as explicitly set forth in this Agreement. For
clarity, Licensor reserves and retains the right to Develop and manufacture
Licensed Products within the Territory for sale outside the Territory.

SECTION 2.3. Preservation of Intellectual Property Rights. Licensor shall not
assign, transfer, encumber, or grant any right in or to the Intellectual
Property in the Compound or Licensed Products in any manner that is inconsistent
with the rights granted to Licensee under this License Agreement.

ARTICLE III

DEVELOPMENT AND COMMERCIALIZATION; REGULATORY MATTERS

SECTION 3.1. Development and Commercialization. During the Term, Licensor shall
be responsible for conducting Development in the Field, and for manufacturing
the Compounds for use in the Licensed Products, in the Territory. Licensor shall
be responsible for all costs associated with Development in the Field in the
Territory.

SECTION 3.2. Clinical Trials. Licensor shall be responsible for conducting and
administering, at its sole cost and expense, all the Clinical Trials required
for any Regulatory Approvals in the Territory.

SECTION 3.3. Referencing Data. The Data and results of any Clinical Trials or
other studies conducted by a Party in the Territory shall be (i) owned by such
Party and (ii) made available to the other Party for reference at no cost to the
requesting Party. Licensor grants to Licensee a non-exclusive, royalty-free,
sub-licensable license to use Licensor’s Data and results solely for the
Commercialization of the Licensed Products in the Field in the Territory.

SECTION 3.4. Commercialization and Sales of Licensed Products. Licensee shall
use reasonable best efforts to Commercialize the Licensed Products in the
Territory and shall be responsible for all costs associated with
Commercialization of the Licensed Products in the Territory. Licensee shall
(i) create and develop the advertising and promotional materials for the
Licensed Products in the Territory and (ii) provide marketing and sales support
with respect to Commercialization of the Licensed Products in the Territory.

SECTION 3.5. Compliance with Laws. Each Party shall comply with all applicable
Laws concerning the Development and Commercialization of the Licensed Products,
and shall obligate any sublicensees that it or its Affiliates may engage with
respect to Licensed Products to do the same. Each Party acknowledges that it is
familiar with and understands the provisions of the U.S. Foreign Corrupt
Practices Act (“FCPA”) and the U.K. Bribery Act of 2010 (“UKBA”) and agrees to
comply with its terms. The Parties further understand the provisions relating to
the FCPA and UKBA’s prohibitions regarding the payment or giving of anything of
value, including but not limited to payments, gifts, travel, entertainment and
meals, either directly or indirectly, to an official of a foreign government or
political party for the purpose of influencing an act or decision in his or her
official capacity or inducing the official to use his or her party’s influence
with that government, to obtain or retain business involving the Licensed
Products and/or deliverables. The Parties agree to not violate or knowingly let
anyone violate the FCPA or UKBA, and the Parties agrees that no payment it makes
will constitute a bribe, influence payment, kickback, rebate, or other payment
that violates the FCPA, the UKBA, or any other applicable anticorruption or
anti-bribery law.

 

8



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

Confidential Materials omitted and filed separate with the Securities and
Exchange Commission

Triple asterisks denote omissions

 

SECTION 3.6. Regulatory Matters. From and after the Effective Date, Licensor
shall have sole authority and responsibility for the timely preparation, filing
and prosecution of all filings, submissions, authorizations or approvals with
Regulatory Authorities, and shall own and control all such filings, submissions,
authorizations and approvals, including any Investigational New Drug
Application, New Drug Application or other drug approval application in the
Territory.

SECTION 3.7. Regulatory Cooperation. The Parties shall use Commercially
Reasonable Efforts to coordinate and cooperate in connection with their
respective compliance with all applicable Laws relating to the Development and
Commercialization of the Compound and the Licensed Products, including without
limitation providing the other Party with any Data or information required by
applicable Regulatory Authorities.

SECTION 3.8. Pharmacovigilence. During the Term, each Party shall promptly
inform the other Party, and provide appropriate notice to any applicable
Regulatory Authorities or other Third Parties in accordance with applicable
Laws, after such Party becomes aware of any serious adverse event (as defined by
the ICH Harmonized Tripartite Guideline on Clinical Safety Data Management) that
is directly or indirectly attributable to the use or application of the Compound
or Licensed Products.

SECTION 3.9. Product Recalls. If any Regulatory Authority having jurisdiction
requires or reasonably requests to recall a Licensed Product, Licensee shall
promptly notify Licensor if such recall is in the Territory. Licensee shall have
the sole right and responsibility, at its expense, to initiate all recall
procedures required or requested by any such Regulatory Agency in the Territory,
and Licensor shall have the sole right and responsibility, at its expense, to
initiate all recall procedures required or requested by any such Regulatory
Authority outside the Territory. Each Party shall be responsible, at its sole
expense, for carrying out any such recall as expeditiously as possible and in
such a way as to cause the least disruption to the sales of the Licensed
Products and to preserve the goodwill and reputation attached to the Licensed
Products and to the names of Licensor, Licensee and each of their respective
Affiliates. Each Party shall maintain the appropriate procedures and records to
permit the recall of the Licensed Product in accordance with applicable Laws.

ARTICLE IV

PAYMENTS AND STATEMENTS

SECTION 4.1. Upfront Fee Payment. As partial consideration for the license and
rights granted herein, Licensee agrees to pay Licensor US $14,500,000.00 (or an
equivalent amount in RMB) (the “Upfront Payment”).

SECTION 4.2. Milestone Payments. In consideration of the rights granted by
Licensor hereunder, Licensee shall pay Licensor the following milestone payments
within 30 Business Days of the occurrence of the specified milestone event
below, with each milestone fee to be paid no more than once with respect to the
achievement of such milestone event. Such payments shall be made by Licensee
within 30 Business Days after receiving written attestation from Licensor that
such milestone event has occurred.

 

Milestone Event

   Payment  

Delivery of clinical data from the two Phase III studies in the US of the
Compound for treatment of actinic keratosis from Licensor to Taihao or its
sublicensee, expected in Q1 2019

   US $ ***                   

Earlier of (i) filing of an NDA in the US for the Compound for treatment of
actinic keratosis and (ii) December 31, 2019

   US $ ***                   

Total potential milestone payments:

   US $ 15,000,000.00  

 

9



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

Confidential Materials omitted and filed separate with the Securities and
Exchange Commission

Triple asterisks denote omissions

 

SECTION 4.3. Royalties. During the Term, Licensee shall, pursuant to
Section 4.4, pay to Licensor a royalty on annual (Calendar Year) aggregate Net
Sales of Licensed Product based upon the following tiered royalty rates:

(a)    ***% for annual Net Sales below US $***;

(b)    ***% for annual Net Sales between US $*** and US $***;

(c)    ***% for annual Net Sales higher than US $***.    

SECTION 4.4. Royalty Reports and Payments.

(a)    Royalty Payments. Within sixty (60) days following the end of each
Calendar Quarter during the Term, Licensee or its sublicensee shall submit to
Licensor an accounting report for such applicable Calendar Quarter for each
relevant country within the Territory, which sets forth the gross sales, Net
Sales and the royalties payable in accordance with Section 4.3 for such Calendar
Quarter, with a breakdown of all deductions taken in any such calculations, in
accordance with the definition of “Net Sales”. Any conversion to USD shall be
calculated in accordance with Section 4.4(c). In the event of any royalty
reduction during any Calendar Quarter due to Generic Competition in any country
in the Territory, the report for such Calendar Quarter shall also provide the
basis for the determination of such Generic Competition. Royalties shown to have
accrued by each report shall be due and payable on the date such report is due.

(b)    Licensee or its sublicensee shall also furnish to Licensor a written
report for each relevant country within the Territory during the first four
(4) Calendar Quarters commencing after the expiration of the Term stating the
basis for Net Sales then being free of royalty obligations hereunder. Licensee
shall thereafter have no further obligation to include in any written reports
the Net Sales of such Licensed Products in such country for purposes of the
royalty calculation for any Calendar Quarter. This obligation shall survive the
termination or expiration of this License Agreement in any such country.

(c)    Each Party shall keep and require its Affiliates to keep complete and
accurate records in sufficient detail to permit accurate determination of all
amounts necessary for calculation and verification of all payment obligations
set forth in this Article 3 for a period of thirty six (36) months from the end
of the relevant Calendar Quarter.

SECTION 4.5. Supply Payments. During the Term, Licensee shall purchase all
Licensed Products from Licensor at a price equivalent to Licensor’s cost of
manufacture plus *** percent (***%). Licensor shall invoice Licensee on a
monthly basis for any such Licensed Products and Licensee shall pay Licensor
within thirty (30) days of receipt of the invoice.

SECTION 4.6. General Payment Provisions.

 

10



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

Confidential Materials omitted and filed separate with the Securities and
Exchange Commission

Triple asterisks denote omissions

 

(a)    All payments due and payable under this License Agreement shall be made
in United States Dollars by bank wire transfer in immediately available funds to
an account designated by the Party receiving such payment.

(b)    Except as otherwise defined herein, all financial calculations by either
Party under this License Agreement shall be calculated in accordance with IFRS.
In addition, all calculations shall give pro rata effect to and shall
proportionally adjust (by giving effect to the number of applicable days in such
Calendar Quarter) (i) for any Calendar Quarter that is shorter than a standard
Calendar Quarter or any Calendar Year that is shorter than four consecutive full
Calendar Quarters, or (ii) as a result of a determination, in accordance with
the terms of this License Agreement, that the first or last day of such Calendar
Quarter (including as a result of termination of this License Agreement) shall
be deemed other than the actual first or last day of such Calendar Quarter, or
that the first or last day of such Calendar Year shall be deemed other than the
actual first or last day of such Calendar Year.

(c)    Licensee shall be required to (i) withhold China Withholding Enterprise
income Tax (“EIT”), China Withholding Value Added Tax (“VAT”) and local levies,
(ii) file tax returns on behalf of Licensor and (iii) obtain a tax settlement
certificate. Licensee shall use the tax settlement certificate to arrange
Licensee’s bank in the Territory to convert RMB into USD and remit the net
amount (gross royalty – PRC taxes settled) out of the Territory.

SECTION 4.7. Audits. (a) Upon the written request of Licensor, Licensee shall
permit an independent certified public accounting firm of recognized standing,
selected by Licensor and acceptable by Licensee (provided that such accounting
firm shall not be retained or compensated on a contingency basis and shall have
entered into a confidentiality agreement with Licensor in the form and substance
reasonably satisfactory to Licensee), to have access not more than once in any
Calendar Year, during normal business hours, to such of the records of Licensee
as may be reasonably necessary to verify the accuracy of the reports under
Section 4.3 hereof for any year ending not more than twenty four (24) months
prior to the date of such request. The accounting firm shall disclose to
Licensor whether the reports are correct or incorrect, the specific details
concerning any discrepancies (including the accuracy of the calculation of Net
Sales and the resulting effect of such calculations on the amounts payable by
Licensee under this License Agreement) and such other information that should
properly be contained in a report required under this License Agreement (the
“Audit Report”).

(b) If such accounting firm concludes that additional amounts were owed during
such year, and Licensee agrees with such conclusion, then Licensee shall pay the
additional payments, together with interest at the Prime Rate on the amount of
such additional payments, within thirty (30) days of the date Licensee delivers
the Audit Report to Licensee. In the event that Licensee disagrees with the
accounting firm’s conclusion, Licensee shall not have the obligation to make any
additional payments to Licensor until there is a mutual agreement of the Parties
regarding the amount owed by Licensee. For the avoidance of doubt, Licensee is
not obligated to pay any interest for the period during which the Parties were
in dispute of the account firm’s conclusion and amount owed thereunder. In the
event such accounting firm concludes that amounts were overpaid by Licensee
during such period, Licensor shall repay Licensee the amount of such
overpayment, together with interest at the Prime Rate on the amount of such
overpayment, within thirty (30) days of the date the auditing Party delivers to
the audited Party such accounting firm’s Audit Report. The fees charged by such
accounting firm shall be paid by Licensor provided, however, that if an error in
favor of the Licensor of more than five percent (5%) of the payments due
hereunder for the period being reviewed is discovered, then the fees and
expenses of the accounting firm shall be paid by Licensee.

 

11



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

Confidential Materials omitted and filed separate with the Securities and
Exchange Commission

Triple asterisks denote omissions

 

(c) Upon the expiration of twenty four (24) months following the end of any year
for which Licensee or Licensor has made payment in full of amounts payable with
respect to such year, and in the absence of negligence or willful misconduct of
Licensee or Licensor or a contrary finding by an accounting firm pursuant to
Section 4.5(a), such calculation shall be binding and conclusive upon Licensee
or Licensor, and Licensee or Licensor, as applicable, shall be released from any
liability or accountability with respect to royalties or other payments for such
year.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

SECTION 5.1. General Representations. Each Party hereby represents and warrants
to the other Party as follows:

(a)    Such Party is a company duly organized, validly existing and is in good
standing under the laws of the jurisdiction of its incorporation, is qualified
to do business and is in good standing as a foreign corporation in each
jurisdiction in which the conduct of its business or the ownership of its
properties requires such qualification and failure to have such qualification
would prevent it from performing its obligations under this License Agreement.

(b)    The execution, delivery and performance by such Party has been duly
authorized by all necessary corporate action and does not and will not
(i) violate any provision of any Laws presently in effect having applicability
to a Party or any provision of its charter or bylaws; or (ii) conflict with or
constitute a default under any other agreement to which such Party is a party.

(c)    This License Agreement has been duly executed and is a legal, valid and
binding obligation of such Party, enforceable against it in accordance with the
terms and conditions hereof, except as enforceability may be limited by (i) any
applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting creditor’s rights generally, or (ii) general principles of equity,
whether considered in a proceeding in equity or at Law.

(d)    Such Party has obtained all authorizations, consents and approvals,
governmental or otherwise, necessary for the execution and delivery of this
License Agreement, and to otherwise perform such Party’s obligations under this
License Agreement.

(e)    Neither Party, nor any of its Affiliates, are a party to, or are
otherwise bound by, any oral or written contract that will result in any Third
Party obtaining any interest in, or that would give to any Third Party any right
to assert any claim in or with respect to, any of such Party’s or the other
Party’s rights under this License Agreement.

SECTION 5.2. Additional Representations and Warranties of Licensor. Licensor
represents and warrants to Licensee that:

(a)    As of the Effective Date, to the knowledge of Licensor, (i) there is no
Third Party infringing, misappropriating or violating of any of Licensor’s
Intellectual Property in the Compound; and (ii) the use of Licensor’s
Intellectual Property in the Compound as authorized by this License Agreement
will not infringe, misappropriate or violate the Intellectual Property rights of
any Third Party.

(b)    As of the Effective Date in the Territory, Licensor’s Intellectual
Property rights in the Compound are not subject to any encumbrance, lien,
license or claim of ownership by any Third Party that would conflict with the
terms of this License Agreement.

 

12



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

Confidential Materials omitted and filed separate with the Securities and
Exchange Commission

Triple asterisks denote omissions

 

ARTICLE VI

PATENT MATTERS

SECTION 6.1. Ownership of Inventions. As between the Parties:

(a)    Licensor shall have and retain all right, title and interest in or
Control over, as applicable, all Intellectual Property (including Patent Rights
arising thereunder) (i) existing, owned or Controlled by it on the Effective
Date, subject to the licenses and other rights in the Territory granted to
Licensee under this License Agreement and (ii) developed by Licensor during the
Term.

SECTION 6.2. Maintenance and Prosecution. Licensor shall have the sole right and
ability to file, prosecute, register, maintain and renew all registrations and
applications of all Intellectual Property in the Compound and/or Licensed
Products at Licensor’s sole cost and expense.

SECTION 6.3. Third Party Infringement.

(a)    Each Party shall promptly notify the other Party in writing of any
infringement, misappropriation or other violation (“Infringement”) of any
Intellectual Property in the Compound or Licensed Products by a third party when
such Infringement comes to the attention of such Party.

(b)    Licensor shall have the sole right, but not the obligation, to (i) bring
a Claim for any Infringement of the Intellectual Property in the Compound or
Licensed Products, at Licensor’s sole expense and in the name of Licensor or
(ii) control the defense of any declaratory judgment Claim relating to the
Intellectual Property in the Compound or Licensed Products. Licensee shall take
all reasonable actions to facilitate Licensor’s standing to bring any such
Claim, and cooperate with Licensor upon Licensor’s request in prosecuting same,
provided that Licensor shall not join Licensee as a party to any such Claim
without Licensee’s prior written consent, which Licensee may withhold in its
sole discretion.

SECTION 6.4. Third Party Intellectual Property.

(a)    In the event that a Party becomes aware of any Claim that the Development
or Commercialization of the Compound or Licensed Products infringes the
Intellectual Property rights of any Third Party, such Party shall promptly
notify the other Party.

(b)    Licensor shall have the sole right and ability to defend and control the
defense of any action in the Territory related to the infringement of any Third
Party Intellectual Property by the Development or Commercialization of the
Compound or Licensed Products. Licensor shall keep Licensee reasonably informed
as to the progress of any such action. Licensee shall render, at Licensor’s
expense, all assistance reasonably requested in connection with any action taken
by Licensor. The control of such action, including whether to initiate any legal
proceeding and/or the settlement thereof, shall solely be under the control of
Licensor. In addition, Licensor shall pay all damages awarded or settlement
payments made (including future royalty or similar payments) to such Third
Party.

 

13



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

Confidential Materials omitted and filed separate with the Securities and
Exchange Commission

Triple asterisks denote omissions

 

ARTICLE VII

CONFIDENTIALITY AND PUBLICITY

SECTION 7.1. Non-Disclosure and Non-Use Obligations. During the Term and for a
period of 10 years thereafter, all Proprietary Information disclosed by one
Party to the other hereunder shall be maintained in confidence and shall not be
disclosed to any Third Party or used for any purpose except as expressly
permitted herein without the prior written consent of the Party that disclosed
it. The foregoing non-disclosure and non-use obligations shall not apply to the
extent that such Proprietary Information:

(a)    is known by the receiving Party at the time of its receipt, as documented
by records;

(b)    is or becomes in the public domain or knowledge without breach by either
Party of its confidentiality obligations;

(c)    is disclosed to a receiving Party by a Third Party who may, to the
knowledge of the Receiving Party, lawfully do so and is not under an obligation
of confidentiality to the disclosing Party; or

(d)    is developed by the receiving Party independently of Proprietary
Information received from the disclosing Party, as documented by contemporary
written records.

SECTION 7.2. Permitted Disclosure of Proprietary Information. Notwithstanding
SECTION 7.1, a Party receiving Proprietary Information of another Party may
disclose such Proprietary Information:

(a)    to governmental or other regulatory agencies in order to obtain patents
pursuant to this License Agreement, or to gain approval to conduct Clinical
Trials or to market Licensed Product, but such disclosure may be only to the
extent reasonably necessary to obtain such patents or authorizations and in
accordance with the terms of this License Agreement or as otherwise requested by
the Regulatory Authorities;

(b)    by Licensee to its agents, consultants, sublicensees or Affiliates in
connection with the Development or Commercialization, or to otherwise enable
Licensee to fulfill its obligations and responsibilities under this License
Agreement, on the condition that such entities agree to be bound by
confidentiality obligations consistent with this License Agreement; or

(c)    if required to be disclosed by law, subpoena or court
order, provided that notice is promptly delivered to the non-disclosing Party in
order to provide such party a reasonable opportunity to challenge or limit the
disclosure obligations, and that any such disclosure made by the disclosing
party is limited to the extent required by law or court order.

SECTION 7.3. Certain Disclosures. Except as set forth in this License Agreement
or as required by Law, neither Party shall make any press release or other
public announcement or other public disclosure to a Third Party concerning the
existence of or terms of this License Agreement, without the prior written
consent of the other Party, which consent shall include agreement upon the
nature and text of such release, announcement or other disclosure and shall not
be unreasonably withheld or delayed; provided, however, that the foregoing will
not restrict disclosures made in connection with any filing of information or
materials with a stock exchange or the SEC or any stockholders’ letter to
private investors on the condition that if the information is for investors,
such investors agree to be bound by confidentiality obligations consistent with
this License Agreement. Each Party agrees to provide to the other Party a copy
of any such press release as soon as reasonably practicable under the
circumstances prior to its scheduled release, and consider comments from such
Party in good faith. Each Party shall have the right to review and recommend
changes to any press release; provided, however, that such right of review and
recommendation shall only apply for the first time that specific information is
to be

 

14



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

Confidential Materials omitted and filed separate with the Securities and
Exchange Commission

Triple asterisks denote omissions

 

disclosed, and shall not apply to the subsequent disclosure of substantially
similar information that has previously been disclosed unless there have been
material developments relating to the Compound or the Licensed Product since the
date of the previous disclosure; provided, further, that each Party shall
provide to the other Party reasonable advance notice of any such subsequent
disclosure. Without limiting the generality of any of the foregoing, it is
understood that the Parties or their Affiliates may make disclosure of this
License Agreement and the terms hereof in accordance with the rules and
regulations of the SEC, other governmental authority, or securities exchange,
may file this License Agreement as an exhibit to any filing with the SEC, other
governmental authority, or securities exchange, and may distribute any such
disclosure or filing in the ordinary course of its business.

SECTION 7.4. Publications. Neither Party may submit for written or oral
publication any manuscript, abstract or the like relating to the Compound or
Licensed Products, without the prior approval of the other Party, not to be
unreasonably withheld, delayed or conditioned. If a Party desires to submit such
publication, it shall first deliver to the other Party, for the other Party’s
review, the proposed publication or an outline of the oral disclosure at least
sixty (60) days prior to planned submission or presentation and shall consider
in good faith comments made by such other Party.

ARTICLE VIII

TERM AND TERMINATION

SECTION 8.1. Term; Termination.

(a)    This License Agreement is effective as of the Effective Date and shall
extend indefinitely, subject to expiration or termination as provided herein
(“Term”);

(b)    This License Agreement may expire upon (i) the expiration of all of
Licensor’s Patent Rights in the Compound or in the Licensed Products or the
invalidation of all of Licensor’s Patent Rights in the Compound or in the
Licensed Products or (iii) when the methods associated with the Compound or the
Licensed Products cease to be a trade secret under applicable Law;

(c)    This License Agreement may be terminated upon mutual agreement of the
Parties;

(d)    Either Party may, without prejudice to any other remedies available to it
under this Agreement or at law or in equity, terminate this License Agreement
prior to the expiration of the Term in the event that the other Party materially
breaches or defaults in the performance of any of its obligations hereunder, and
fails to cure such breach within (i) thirty (30) days after notice is provided
to the breaching Party, in the event the breach is a non-payment of any amount
due hereunder that is not being disputed in good faith or (ii) sixty (60) days
after notice of such breach is provided to the breaching Party for other causes
of breach; provided that the Parties agree to negotiate in good faith prior to
such termination. Termination will become effective at the end of the 30- or
60-day cure period unless the breaching Party cures such breach during such 30-
or 60-day period, or if such breach is not susceptible to cure within such 30-
or 60-day period, the breaching Party has commenced and is diligently pursuing a
cure. The right of either Licensor or Licensee to terminate this License
Agreement as provided in this SECTION 8.1 will not be affected in any way by
such Party’s waiver or failure to take action with respect to any previous
breach or default.

SECTION 8.2. Effect of Expiration or Termination; Survival.

 

15



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

Confidential Materials omitted and filed separate with the Securities and
Exchange Commission

Triple asterisks denote omissions

 

(a)    Expiration or termination of this License Agreement shall not relieve the
Parties of any obligation accruing prior to such expiration or termination,
including all accrued payment obligations arising under Section 4.3. In addition
to any other provisions of this License Agreement which by their terms continue
after the expiration of this License Agreement, the provisions of SECTION 7.1
shall survive the expiration or termination of this License Agreement and shall
continue in effect after the date of expiration or termination.

(b)    Payments of amounts owing to Licensor under this License Agreement as of
its expiration or termination shall be due and payable either (i) to the extent
such amounts can be calculated and a fixed sum determined at the time of
expiration or termination of this License Agreement, thirty (30) days after the
date of such expiration or termination, or (ii) to the extent such amounts
cannot be calculated and a fixed sum determined at the time of expiration or
termination of this License Agreement, thirty (30) days after the date on which
such amounts can be calculated and a fixed sum determined.

(c)    Licensee and its Affiliates shall have the right to sell or otherwise
dispose of the stock of any Licensed Products subject to this License Agreement
on hand as of the termination of this License Agreement. Within thirty (30) days
after the effective date of termination of this License Agreement, Licensee
shall notify Licensor of the amount of Licensed Products that Licensee and its
Affiliates then have on hand. Licensee shall have the right to sell in the
Territory (subject to Regulatory Approvals), such remaining stock of Licensed
Products for a period ending upon the earlier of: (i) Licensee’s and its
Affiliates’ sale of all such remaining Licensed Products, or (ii) 6 months after
such termination, and terms and conditions of this License Agreement shall apply
to such Licensed Products so sold. Licensor hereby grants Licensee, effective
upon termination of this License Agreement, a non-exclusive, sub-licensable
license to sell such Licensed Products in the Field in the Territory, subject to
payment of all related amounts due under this License Agreement. Any remaining
quantities of Licensed Products not sold during this period shall, at Licensor’s
election, either be destroyed by Licensee at Licensee’s cost or sold to Licensor
at Licensee’s procurement cost for such Licensed Products. In the event that
Licensee does not elect to exercise its right, pursuant to this Section 8.2(c),
to sell or otherwise dispose of the remaining stock of any Licensed Products,
such remaining stock shall be transferred to Licensor at no cost to Licensor.

(d)    Upon the termination of this License Agreement, each Party shall, at the
request of the other Party, return or destroy all copies of the other Party’s
Proprietary Information, provided, however, that a Party may keep one copy of
such Proprietary Information if required to comply with any applicable Laws.
Upon the termination of this License Agreement, Licensee shall (i) furnish to
Licensor all Compound-related materials prepared by Licensee (e.g., sales
records, files, marketing and/or advertising materials), (ii) assign to Licensor
all agreements with Third Parties that relate to the Commercialization of
Licensed Products in the Territory, and (iii) assign to Licensor all licenses,
permissions or authorization to Commercialize the Licensed Products in the
Territory.

ARTICLE IX

INDEMNIFICATION; LIMITATIONS OF LIABILITY

SECTION 9.1. Indemnity. For purposes of this SECTION 9.1, “Licensor Indemnified
Parties” refers to Licensor, its Affiliates and the officers, directors,
employees, shareholders, agents and successors and assigns of Licensor and its
Affiliates, and “Licensee Indemnified Parties” refers to Licensee, its
Affiliates and officers, directors, employees, shareholders, agents and
successors and assigns of Licensee and its Affiliates.

 

16



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

Confidential Materials omitted and filed separate with the Securities and
Exchange Commission

Triple asterisks denote omissions

 

SECTION 9.2. Licensee Indemnification. Licensee shall defend the Licensor
Indemnified Parties from and against Claims that are brought by a Third Party,
and shall indemnify and hold harmless to the fullest extent permitted by law the
Licensor Indemnified Parties from and against any and all Losses, that arise out
of or are attributable to (i) Licensee’s gross negligence or willful misconduct
in exercising or performing any of its rights or obligations under this License
Agreement; or (ii) a material breach by Licensee of any of its obligations,
representations, warranties or covenants under this License
Agreement; provided, however, that Licensee shall not be obligated to indemnify
Licensor under this SECTION 9.2, to the extent such Claim arose out of the gross
negligence or willful misconduct of Licensor or to the extent such Claim is
covered by Licensor’s indemnity below.

SECTION 9.3. Licensor Indemnification. Licensor shall defend the Licensee
Indemnified Parties from and against all Claims, in each case that are brought
by a Third Party, and shall indemnify and hold harmless to the fullest extent
permitted by law the Licensee Indemnified Parties from and against any and all
Losses that arise out of such Claims that are attributable to (i) the use of the
Intellectual Property in the Compound or Licensed Products as authorized by this
License Agreement infringing, misappropriating or violating the Intellectual
Property of such Third Party, (ii) Licensor’s gross negligence or willful
misconduct in exercising or performing any of its rights or obligations under
this License Agreement; or (iii) a material breach by Licensor of any of its
obligations, representations, warranties or covenants under this License
Agreement; provided, however, that Licensor shall not be obligated to indemnify
Licensee under this SECTION 9.3, to the extent such Claim arose out of the gross
negligence or willful misconduct of Licensee.

SECTION 9.4. Indemnification Procedure.

(a)    Each Party shall promptly notify the other Party in writing of any Claim.
Concurrent with the provision of notice pursuant to this SECTION 9.4(a), the
indemnified Party shall provide to the other Party copies of any complaint,
summons, subpoena or other court filings or correspondence related to such Claim
and will give such other information with respect thereto as the other Party
shall reasonably request. The indemnifying Party and indemnified Party shall
meet to discuss how to respond to such Claim. Failure to provide prompt notice
shall not relieve any Party of the duty to defend or indemnify unless such
failure materially prejudices the defense of any matter. Each Party agrees that
it will take reasonable steps to minimize the burdens of the litigation on
witnesses and on the ongoing business of the indemnified Parties including by
making reasonable accommodations to witnesses’ schedules when possible and
seeking appropriate protective orders limiting the duration and/or location of
depositions.

(b)    Should either Party dispute that any Claim or portion of a
Claim (“Disputed Claim”) of which it receives notice pursuant to SECTION 9.4(a),
is an indemnified Claim, it shall so notify the other Party providing written
notice in sufficient time to permit such other Party to retain counsel and
timely appear, answer and/or move in any such action. In such event, such other
Party shall defend against such Claim; provided, however, that such other Party
shall not settle any Claim which it contends is an indemnified Claim without
providing the indemnifying Party 10 Business Days’ notice prior to any such
settlement and an opportunity to assume the defense and indemnification of such
Claim pursuant to this License Agreement. If it is determined that a Disputed
Claim is subject to indemnification, the indemnifying Party will reimburse the
costs and expenses, including reasonable attorneys’ fees, of the indemnified
Party.

SECTION 9.5. Settlement of Indemnified Claims. The indemnifying Party under
SECTION 9.2 or SECTION 9.3, as applicable, shall have the sole authority to
settle any indemnified Claim without the consent of the other
Party, provided, however, that an indemnifying Party shall not,

 

17



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

Confidential Materials omitted and filed separate with the Securities and
Exchange Commission

Triple asterisks denote omissions

 

without the written consent of the other Party, as part of any settlement or
compromise (i) admit to liability on the part of the other Party; (ii) agree to
an injunction against the other Party; (iii) separately apportion fault to the
other Party in any manner or (iv) agree to a settlement or compromise that would
result in any loss of rights or material liability to the other Party. The
Parties further agree that as part of the settlement of any indemnified Claim,
an indemnifying Party shall obtain a full, complete and unconditional release
from the claimant on behalf of the indemnified Parties.

SECTION 9.6. Limitation of Liability. IN NO EVENT SHALL EITHER PARTY BE LIABLE
TO THE OTHER OR ANY OF ITS AFFILIATES FOR ANY CONSEQUENTIAL, INCIDENTAL,
INDIRECT, SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES (INCLUDING LOST PROFITS,
BUSINESS OR GOODWILL) SUFFERED OR INCURRED BY SUCH OTHER PARTY OR ITS
AFFILIATES, WHETHER BASED UPON A CLAIM OR ACTION OF CONTRACT, WARRANTY,
NEGLIGENCE, STRICT LIABILITY OR OTHER TORT, OR OTHERWISE, ARISING OUT OF THIS
LICENSE AGREEMENT.

ARTICLE X

MISCELLANEOUS

SECTION 10.1. Force Majeure. Neither Party shall be held liable or responsible
to the other Party nor be deemed to have defaulted under or breached this
License Agreement for failure or delay in fulfilling or performing any term of
the this License Agreement during the period of time when such failure or delay
is caused by or results from events beyond the reasonable control of a Party,
including fire, flood, earthquake, explosion, storm, blockage, embargo, war,
acts of war (whether war be declared or not), terrorism, insurrection, riot,
civil commotion, strike, lockout or other labor disturbance, failure of public
utilities or common carriers, act of God or act, omission or delay in acting by
any governmental authority or the other Party. The affected Party shall notify
the other Party of such force majeure circumstances as soon as reasonably
practicable.

SECTION 10.2. Assignment. No Party may assign (including assignments by
operation of law) or assume in bankruptcy this License Agreement or any of its
rights, interests or obligations hereunder, in whole or in part, without the
prior written approval of the other Party in its sole discretion; provided that
Licensor may assign this License Agreement in connection with (i) an internal
reorganization or (ii) a sale or transfer of all or substantially all of its
assets or a sale of the assets related to this License Agreement. Any purported
transaction in violation of the foregoing shall be null and void ab initio and
of no force or effect.

SECTION 10.3. Severability. In the event that any of the provisions contained in
this License Agreement are held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby, unless
the absence of the invalidated provision(s) adversely affects the substantive
rights of the Parties. In such event, the Parties covenant and agree to
renegotiate any such term, covenant or application thereof in good faith in
order to provide a reasonably acceptable alternative to the term, covenant or
condition of this License Agreement or the application thereof that is invalid
or unenforceable, it being the intent of the Parties that the basic purposes of
this License Agreement are to be effectuated.

SECTION 10.4. Notices.

(a)    Correspondence, reports, documentation, and any other communication in
writing between the Parties in the course of ordinary implementation of this
License Agreement (but not including any notice required by this License
Agreement) shall be in writing and delivered by hand, sent by email, or by
overnight express mail (e.g., FedEx) to any single representative designated by
the Party which is to receive such written communication.

 

18



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

Confidential Materials omitted and filed separate with the Securities and
Exchange Commission

Triple asterisks denote omissions

 

(b)    Extraordinary notices and communications (including but not limited to
notices of termination, force majeure, material breach, change of address, or
any other notices required by this License Agreement pursuant to Section 3.10,
Section 7.2, Section 7.3, Section 8.1, and Section 9.4) shall be in writing,
hand delivered or sent by overnight courier or express mail service (e.g.,
FedEx), postage prepaid, or confirmed by prepaid registered or certified air
mail letter, return receipt requested, to the following addresses of the Parties
(or to such other address or addresses as may be specified from time to time in
a written notice):

if to Licensor to:

Athenex, Inc.

1001 Main Street, Suite 600

Buffalo, New York

USA

Attn: Chief Executive Officer

if to Licensee to:

Chongqing Taihao Pharmaceutical Co Ltd

Chonqing Taihao Pharmaceutical Co., Ltd.

C—5 #105 C-5, Er Lang Chuang Ye Road,

Jiulongpo District, Chongqing, China

Attn: Dr. William Wei Zuo

Any such communication shall be deemed to have been given when delivered if
personally delivered on a Business Day, upon confirmed delivery by
nationally-recognized overnight courier if so delivered, and on the third
Business Day following the date of mailing if sent by registered or certified
mail.

SECTION 10.5. Equitable Relief. Each of the Parties acknowledges and agrees that
the other Party may suffer irreparable and continuing damage for which there is
no adequate remedy at law in the event of a breach or threatened breach of this
License Agreement. Accordingly, and notwithstanding anything herein to the
contrary, each of the Parties agrees that the other Party shall be entitled to
seek injunctive relief to prevent breaches of the provisions of this License
Agreement, and/or to require specific performance of obligations under this
License Agreement and the terms and provisions hereof, in any action instituted
in any court or tribunal having jurisdiction over the Parties and the matter,
without posting any bond or other security, and that such relief shall be in
addition to any other remedies to which such Party may be entitled, at law or in
equity.

SECTION 10.6. Further Assurances. Each of the Parties shall take such further
actions as are necessary or desirable in order to effectuate the respective
rights and obligations hereunder.

SECTION 10.7. Applicable Law, Venue and Dispute Resolution. This License
Agreement, including the validity hereof and the rights and obligations of the
Parties hereunder, shall be governed by and construed and interpreted in
accordance with the laws of Hong Kong, except to the extent that the matter in
question is mandatorily required to be governed by the laws of any other
jurisdiction, in which case it will be governed by the applicable provisions of
such laws. Except as provided in Section 10.5, all disputes that arise in
connection with this License Agreement and the

 

19



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

Confidential Materials omitted and filed separate with the Securities and
Exchange Commission

Triple asterisks denote omissions

 

interpretation thereof shall first be discussed amicably between the Parties. If
the dispute cannot be settled in an amicable manner, it will be settled by
arbitration to be held in the State of New York in conformity with commercial
arbitration rules of the International Chamber of Commerce. The award rendered
by arbitration shall be final and binding upon the Parties hereto, and judgment
may be entered by a court of competent jurisdiction.

SECTION 10.8. Entire Agreement. This License Agreement, including the exhibits
and schedules hereto, contains the entire understanding of the Parties with
respect to the subject matter herein. All express or implied agreements and
understandings, either oral or written, heretofore made, including without
limitation any offering letters, letters of intent, or term sheets, are
expressly superseded by this License Agreement. This License Agreement may be
amended, or any term hereof modified, only by a written instrument duly executed
by all Parties hereto.

SECTION 10.9. Independent Contractors. It is expressly agreed that the Parties
will be independent contractors and that the relationship between the Parties
shall not constitute a partnership, joint venture or agency. Neither Party has
the authority to make any statements, representations or commitments of any
kind, or to take any action, that are binding on the other Party without the
prior written consent of such other Party.

SECTION 10.10. Waiver. The waiver by a Party hereto of any right hereunder shall
not be deemed a waiver of any other right hereunder, whether of a similar nature
or otherwise.

SECTION 10.11. Construction. The headings of this License Agreement are for
convenience only and shall not affect its construction. This License Agreement
shall be construed as if drafted jointly by the Parties. The use of the word
“including” in this License Agreement shall mean “including without limitation.”
Words such as “herein,” “hereof,” and “hereunder” refer to this Agreement as a
whole unless the context otherwise requires.

SECTION 10.12. Counterparts. This License Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Signatures to this
License Agreement transmitted by fax, by email in “portable document format”
(“.pdf”) or by any other electronic means intended to preserve the original
graphic and pictorial appearance of this License Agreement shall have the same
effect as physical delivery of the paper document bearing an original signature.

SECTION 10.13. No Third Party Beneficiaries. Except as specifically set forth
herein, none of the provisions of this License Agreement shall be for the
benefit of or enforceable by any Third Party, including any creditor of either
Party hereto. No such Third Party shall obtain any right under any provision of
this License Agreement or shall by reasons of any such provision make any claim
in respect of any debt, liability or obligation (or otherwise) against either
Party hereto.

[Signature Page Follows]

 

20



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUESTED

Confidential Materials omitted and filed separate with the Securities and
Exchange Commission

Triple asterisks denote omissions

 

IN WITNESS WHEREOF, the Parties have executed this License Agreement as of the
date first set forth above.

 

Athenex, Inc. By:     Name:   Title:   Chonqing Taihao Pharmaceutical Co Ltd By:
    Name:   Title:  